Citation Nr: 0421273	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  00-14 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for postoperative cervical diskectomy C3-4 and C5-6 and 
laminectomy C6-7 for cervical disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to November 
1973.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, dated in April 2000, that denied the veteran's 
claim of entitlement to an increased rating for his service-
connected cervical spine disorder.  The case has been 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate review.

The Board notes that the veteran's representative has, on the 
veteran's behalf, claimed entitlement to service connection 
for postoperative scars of the neck and radiculopathy.  These 
issues are not currently before the Board on appeal, but are 
referred back to the RO for all appropriate notice and 
assistance.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the veteran was most recently denied an 
increased rating for his service-connected cervical spine 
disorders in a Board decision dated in May 1998.  This 
decision was affirmed by the Court in July 1999.  The reason 
the veteran's claim for an increased disability evaluation 
was denied, was his failure to report for required VA 
examinations without good cause.  Inexplicably, the Board 
notes the veteran has failed to appear for two VA 
examinations scheduled for January and February 2004 in 
connection with his current claim.  It does appear that the 
veteran may have good cause for the failure to appear for the 
January 2004 examination.  However, there is no communication 
in the file regarding the reasons behind the failure to 
report in February.  

The Board notes that the RO sent the veteran a letter, in 
December 2003, informing him of the importance of reporting 
for VA examination.  The Board notes that the letter stated 
that if he "failed to report for examination without good 
cause, essential evidence to substantiate [his] claim may not 
be available.  [His] claim would then be rated based on any 
new evidence we have received and the evidence already in 
[the] file."  The Board notes that this is incorrect.

The regulation governing the consequences of failing to 
report for a VA examination scheduled in connection with a 
claim for an increase in disability rating are specific and 
non-discretionary.  Under 38 C.F.R. § 3.655 (2003), when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or re-examination and a 
claimant, without good cause, fails to report for such 
examination or re-examination and the examination was 
scheduled in conjunction with a claim for increase, the claim 
shall be denied.  When the examination or re-examination was 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
38 C.F.R. § 3.655 (2003) (emphasis added).

The Court has held that the burden is upon VA to demonstrate 
that notice of the VA medical examination was sent to the 
claimant's last address of record and that the claimant 
lacked adequate reason or good cause for failing to report 
for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 
262, 265 (1993).  In this case, the record does not contain a 
copy of the letter notifying the veteran of the date and time 
to report for the scheduled VA medical examinations.  Thus, 
the Board is unable to conclude that he was properly notified 
of the examinations.  To ensure that the veteran receives 
every measure of due process, the Board finds that he should 
be afforded another opportunity to appear for necessary VA 
medical examinations.  

Here, the Board reminds the veteran that he is obligated to 
cooperate with VA's efforts to provide an adequate medical 
examination.  Olson v. Principi, 3 Vet. App. 480 (1992); see 
also 38 C.F.R. § 3.326(a) (2003) (Individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations).  The veteran is also 
advised that failure to report for the scheduled examinations 
may adversely impact his claims; the information requested on 
these examinations is intended to address the current status 
of his cervical spine disorder - information which is vital 
here.  38 C.F.R. § 3.655 (2003); Connolly v. Derwinski, 
1 Vet. App. 566 (1991).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be afforded a VA 
cervical spine examination for the 
purposes of addressing the current 
symptomatology and severity of his 
service-connected cervical spine 
disability.  The claims folder must be 
made available to the examiner for review 
in conjunction with the medical 
examination.  The examiner should be 
requested to provide an opinion as to the 
degree of severity of the veteran's 
service-connected cervical spine 
disability, including range of motion 
findings and the frequency and duration 
of any incapacitating episodes.  All 
opinions and conclusions expressed by the 
examiner must be supported by a complete 
rationale.

2.  The claim on appeal should then be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case, which 
includes citations to all appropriate 
legal authorities, and an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. 
§§ 5109B, 7112).




	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


